Name: Commission Regulation (EC) No 1111/2002 of 26 June 2002 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R1111Commission Regulation (EC) No 1111/2002 of 26 June 2002 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar Official Journal L 168 , 27/06/2002 P. 0011 - 0013Commission Regulation (EC) No 1111/2002of 26 June 2002setting export refunds on products processed from fruit and vegetables other than those granted for added sugarTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in products processed from fruit and vegetables(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 16(3),Whereas:(1) Commission Regulation (EC) No 1429/95(3), as last amended by Regulation (EC) No 1962/2001(4), sets implementing rules for export refunds on products processed from fruit and vegetables.(2) Article 16(1) of Regulation (EC) No 2201/96 states that, to the extent necessary to permit exports in economically significant quantities of the products referred to in Article 1(1)(a) of that Regulation, on the basis of prices for those products in international trade, the difference between those prices and prices in the Community may be covered by export refunds; Article 18(4) of Regulation (EC) No 2201/96 provides that, if the refund on sugar incorporated into the products listed in Article 1(1) is insufficient to allow export of the products, the refund fixed in accordance with Article 17 is to be applicable to those products.(3) Article 17(2) of Regulation (EC) No 2201/96 states that refunds must be fixed with regard to the existing situation and outlook for prices for products processed from fruit and vegetables on the Community market and supply availability, on the one hand, and prices in international trade on the other hand. Account must also be taken of the costs indicated at (b) in that paragraph and of the economic aspect of the envisaged exports.(4) Refunds are, pursuant to Article 16(1) of Regulation (EC) No 2201/96, to be set with due regard to the limits resulting from agreements concluded in accordance with Article 300 of the Treaty.(5) Article 17(3) of Regulation (EC) No 2201/96 states that prices on the Community market are to be determined taking account of those most favourable from the exportation standpoint; whereas international trade prices are to be determined account taken of the prices indicated in the second subparagraph of that paragraph.(6) The international trade situation or the special requirements of certain markets may make it necessary to vary the refund on a given product depending on the destination of that product.(7) Economically significant exports can be made at the present time of provisionally preserved cherries, peeled tomatoes, preserved cherries, prepared hazelnuts and some orange juices.(8) Application of the rules mentioned above to the present and forecast market situation, in particular to prices of products processed from fruit and vegetables in the Community and in international trade, leads to the refund rates set in the Annex hereto.(9) Pursuant to Article 16(2) of Regulation (EC) No 2201/96, the most efficient possible use should be made of the resources available without creating discrimination between traders. Therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements.(10) Commission Regulation (EEC) No 3846/87(5), as last amended by Regulation (EC) No 1007/2002(6), establishes an agricultural product nomenclature for export refunds.(11) Commission Regulation (EC) No 1291/2000(7), as amended by Regulation (EC) No 2299/2001(8), lays down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products.(12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. The export refund rates in the processed fruit and vegetables sector shall be those fixed in the Annex hereto.2. Quantities for which licences are issued in the context of food aid, as referred to in Article 16 of Regulation (EC) No 1291/2000 shall not count against the eligible quantities referred to in the first paragraph.Article 2This Regulation shall enter into force on 27 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 141, 24.6.1995, p. 28.(4) OJ L 268, 9.10.2001, p. 19.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 153, 13.6.2002, p. 8.(7) OJ L 152, 24.6.2000, p. 1.(8) OJ L 308, 27.11.2001, p. 19.ANNEXto the Commission Regulation of 26 June 2002 setting export refunds on products processed from fruit and vegetables other than those granted for added sugar>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are defined as follows:F00: All destinations except for Estonia,F06: All destinations except the countries of North America and Estonia,F10: All other destinations except the United States of America, Slovakia, Latvia, Bulgaria, Lithuania and Estonia.